The Surrogate.
The supplemental affidavit of the executor’s attorney alleges, among other things, that the executor f: kept his accounts in a very irregular way, not knowing his duties clearly, and being unfamiliar with bookkeeping,” and that the attorney, therefore, “ experienced great trouble and embarrassment in straightening out the accounts so as to make them presentable on the reference.”
I cannot accept these facts as a sufficient ground for awarding larger compensation, by way of costs and counsel fees, than could have been justly claimed if the accounts to which counsel refers had been kept by the executors with clearness and precision. For I should thus be offering a premium to executors for remissness in their duty. They should, at all times, keep distinct and accurate accounts for the inspection of persons interested in the estate (Blauvelt v. Ackerman, 23 N. J. Eq., 495). I do not doubt that the attorney has earned all the compensation he claims by way of counsel fees; but the accounting party, out of his commissions, or otherwise, may make good the amount that I feel compelled to disallow.